Citation Nr: 0946306	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  06-36 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a chronic 
disability manifested by right knee and leg pain due to a 
service connected disability.

2.  Entitlement to service connection for a chronic 
disability manifested by left knee and leg pain due to a 
service connected disability.

3.  Entitlement to an increased rating for a low back 
disorder, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for right Achilles 
tendonitis, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for left Achilles 
tendonitis, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to June 
1976.  The Veteran also had a subsequent period of unverified 
service in a reserve component. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

The Veteran requested a video hearing in connection with her 
appeal.  However, she failed to show for the hearing that was 
scheduled for her in January 2008 and she has not provided VA 
with good cause for this failure to appear.  Therefore, the 
Board finds that it may adjudicate her appeal claim without 
further regard to the hearing request because such request is 
know deemed withdrawn. 

The claims for increased ratings for a low back disorder as 
well as for right and left Achilles tendonitis are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence 
of record does not show the Veteran being diagnosed with a 
chronic disability manifested by right knee and leg pain at 
any time during the pendency of the appeal. 

2.  The preponderance of the competent and credible evidence 
of record does not show the Veteran being diagnosed with a 
chronic disability manifested by left knee and leg pain at 
any time during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  A chronic disability manifested by right knee and leg 
pain was not caused or aggravated by a service connected 
disability.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.310 (2006); 
38 C.F.R. §§ 3.102, 3.159 (2009).

2.  A chronic disability manifested by left knee and leg pain 
was not caused or aggravated by a service connected 
disability.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.310 (2006); 
38 C.F.R. §§ 3.102, 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence she is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board finds that that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  

Next, the Board finds that the notice provided the Veteran in 
an October 2005 letter prior to the December 2005 rating 
decision satisfies VA's 38 U.S.C.A. § 5103(a) notice 
requirement prior to the initial adjudication of the claims 
except as to notice regarding effective dates and disability 
ratings as per the United States Court of Appeals for 
Veterans Claims (Court) holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  While the record does not show that 
the Veteran was ever provided Dingess notice, the Board finds 
this error harmless because, for the reasons explained below, 
these claims are being denied and any question regarding 
disability ratings and effective dates are moot.  Moreover, 
even if the Veteran was not provided adequate 38 U.S.C.A. 
§ 5103(a) notice, the Board finds that the lack of notice is 
harmless error because a reasonable person could be expected 
to understand what was needed to substantiate her claims from 
reading the above letter as well as the December 2005 rating 
decision, September 2006 statement of the case, and May 2007 
supplemental statement of the case.  See Shinseki v. Sanders, 
129 S.Ct. 1696 (2009).  Furthermore, the Board finds that 
there can be no prejudice to the Veteran due to a lack of 
adequate 38 U.S.C.A. § 5103(a) notice where, as here, none 
has been specifically alleged.  Id.

Next, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate development. 
 Specifically, the record shows that VA obtained and 
associated with the claims files all identified and available 
post-service records relevant to the current appeal.  In 
fact, in June 2007 the Veteran notified VA that she had no 
other evidence to file in support of these claims.

The Board notes that the Veteran was not provided a VA 
examination in connection with these claims.  However, the 
Board finds that a remand for a VA examination is not 
required when, as in this appeal, record is negative for the 
claimed disorders.  See 38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334, 1356 Cir. 2003) (holding that if the evidence of record 
does not establish that the Veteran suffered an event, 
injury, or disease in service, no reasonable possibility 
exists that providing a medical examination or obtaining a 
medical opinion would substantiate the claim and therefore VA 
does not have an obligation to provide the claimant with such 
an examination or obtain an opinion because "a medical 
examination or opinion generally could not fill the gap left 
by the other evidence in establishing a service 
connection."); Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) 
(holding that the Board is not required to accept a medical 
opinion that is based on the Veteran's recitation of medical 
history). 

In summary, the facts relevant to these issues have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of these issues.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claims

The Veteran contends that she has chronic disabilities 
manifested by right and left knee and leg pain due to a 
service connected disability.  It is also requested that the 
Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 
(2009).  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  

Service connection may also be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310.  Compensation is payable when 
service-connected disability has aggravated a non-service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which suggests the possibility that the recent 
change amounts to a substantive change in the regulation.  
For this reason, and because the Veteran's claim was pending 
before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is more favorable to the claimant.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Initially, the Board finds that since the Veteran has limited 
the issues on appeal to the question of whether current right 
and left leg disabilities were caused or aggravated by a 
service connected disability, the Board's adjudication of her 
appeal must likewise be limited to this question.  Boggs v. 
Peake, 520 F.3d 1330 (Fed. Cir. 2008); also see Hamilton v. 
Brown, 4 Vet. App. 528 (1993) ("where ... the claimant 
expressly indicates an intent that adjudication of certain 
specific claims not proceed at a certain point in time, 
neither the RO nor BVA has authority to adjudicate those 
specific claims, absent a subsequent request or authorization 
from the claimant or his or her representative").

Next, the Board notes that in order to establish service 
connection for any disorder, there must be, among other 
things, medical evidence of a current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
requirement of a current disability is "satisfied when a 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim."  See McClain v. Nicholson, 21 Vet. App. 319, at 
321 (2007).

With the above criteria in mind, the Board notes that while 
the record shows the Veteran's complaints and/or treatment 
for knee pain and acute right hip and calf pain (see VA 
treatment records dated in October 1996 and October 2002) it 
does not ever show her being diagnosed with a chronic 
disability of the right and/or left knee and/or leg which was 
not already attributed to her service connected low back 
disorder and/or Achilles tendonitis and for which she is 
already receiving compensation.  Moreover, the Court has said 
that pain alone, without a diagnosed related medical 
condition, does not constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999). 

In light of the above, the Board must conclude that the 
preponderance of the competent and credible evidence does not 
show the Veteran being diagnosed with a chronic disability 
manifested by right and/or left knee and leg pain at any time 
during the pendency of her appeal.  See Hickson, supra; 
McClain, supra.  Where there is no disability, there can be 
no entitlement to compensation.  See Degmetich v. Brown, 104 
F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Therefore, entitlement to service connection for a 
chronic disability manifested by right and left knee and leg 
pain due to a service connected disability must be denied on 
a secondary basis.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.310. 

As to the Veteran and her representative's writings to VA 
and/or the claimant's statements to her healthcare providers, 
the Board does not find these assertions to be competent 
evidence of a current disability because as lay persons they 
do not have the required medical expertise to diagnose a 
chronic disability manifested by right or left knee and leg 
pain due to a service connected disability because such a 
diagnosis requires medical expertise which they do not have 
because it requires special medical training.  See Buchanan, 
supra; Charles, supra; Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  

In reaching the above conclusion, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claims, the doctrine is not for application.  See also, e.g., 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a chronic disability manifested by 
right knee and leg pain due to a service connected disability 
is denied.

Service connection for a chronic disability manifested by 
left knee and leg pain due to a service connected disability 
is denied.


REMAND

As to the claims for increased ratings for a low back 
disorder as well as for right and left Achilles tendonitis, 
the Board finds that a remand for another VA examination is 
required because the October 2005 VA examination is 
insufficient to allow the Board to rate the severity of the 
Veteran's service connected disabilities because it took 
place without the examiner having the appellant's claims 
files, the examination did not include complete range of 
motion studies of the lumbosacral spine and ankles, and the 
examiner did not provide an opinion as to the degree, if any, 
that the range of motion of the lumbosacral spine and ankles 
were further limited by pain.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5243, 5271 
(2009); Green v. Derwinski, 1 Vet. App. 121 (1991); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Given the Veteran claims regarding receiving ongoing 
treatment for her service connected disabilities, while the 
appeal is in remand status the agency of original 
jurisdiction should also obtain and associate with the record 
any contemporary treatment records that have not already been 
associated with the claims files.  See 38 U.S.C.A. 
§ 5103A(b). 

Accordingly, these issues are REMANDED to the RO/AMC for the 
following actions: 

1.  After obtaining all needed 
authorizations, the RO/AMC should obtain 
and associate with the claims files any 
contemporaneous treatment records from 
all private and VA facilities that have 
as not been associated with the claims 
files.  If any of the pertinent records 
are not available, or if the search for 
the records yields negative results, that 
fact should clearly be documented in the 
claims files, and the claimant notified 
in writing.  As to any VA treatment 
records, efforts to obtain the requested 
records should be ended only if it is 
concluded that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.  

2.  After undertaking the above 
development to the extent possible, the 
RO/AMC should make arrangements with an 
appropriate VA medical facility for the 
Veteran to be afforded an orthopedic 
examination to ascertain the current 
severity of her low back disorder and 
right and left Achilles tendonitis.  The 
claims folder is to be provided to the 
examiner for review in conjunction with 
the examination.  In accordance with the 
most recent AMIE worksheets for rating 
low back disorders and Achilles 
tendonitis, the examiner is to thereafter 
provide a detailed review of the 
Veteran's history, current complaints, 
and the nature and extent of the 
claimant's disabilities.  All indicated 
tests and studies deemed appropriate by 
the examiner must be accomplished.  

a.  As to the low back disorder, in 
addition to any other information 
provided pursuant to the AMIE 
worksheet, the examiner should 
conduct complete range of motion 
studies, with specific citation to 
the forward flexion, backward 
extension, left and right lateral 
flexion, and left and right rotation 
of the thoracolumbar spine, and 
discuss the presence or absence of 
any weakened movement, including 
weakened movement against varying 
resistance, excess fatigability with 
use, incoordination, painful motion, 
pain with use, and provide an 
opinion as to how these factors 
result in any limitation of forward 
flexion, backward extension, left 
and right lateral flexion, and/or 
left and right rotation.  

b.  As to the low back disorder, in 
addition to any other information 
provided pursuant to the AMIE 
worksheet, the examiner should also 
provide an opinion as to the number 
of weeks in any 12 month period 
since the Veteran filed her claim 
for an increased rating in 2005 she 
has incapacitating episodes which 
required physician ordered bed rest.

c.  As to the low back disorder, in 
addition to any other information 
provided pursuant to the AMIE 
worksheet, if her disorder also 
includes adverse neurological 
symptomatology, the examiner should 
identify its location and 
characterize the symptomatology as 
incomplete and mild, moderate, 
moderately serve, or severe or 
complete.

d.  As to the Achilles tendonitis, 
in addition to any other information 
provided pursuant to the AMIE 
worksheet, the examiner should 
conduct complete range of motion 
studies of the ankles and discuss 
the presence or absence of any 
weakened movement, including 
weakened movement against varying 
resistance, excess fatigability with 
use, incoordination, painful motion, 
pain with use, and provide an 
opinion as to how these factors 
result in any limitation of ankle 
motion.  Thereafter, the examiner 
should provide an opinion as to 
whether any lost ankle motion, 
taking into account the Veteran's 
complaints of pain, is best 
characterized as "moderate" or 
"marked."

e.  As to the low back disorder and 
the Achilles tendonitis, if the 
Veteran describes flare-ups of pain, 
the examiner should also offer an 
opinion as to whether there would be 
additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of lost motion 
during the flare-ups.  

3.  The RO/AMC should thereafter provide 
the Veteran with updated VCAA notice in 
accordance with the Court's holding in 
Dingess, supra; 38 U.S.C.A. §§ 5103, 
5103A; and 38 C.F.R. § 3.159.

4.  Thereafter, the RO/AMC should 
readjudicate the claims for increased 
ratings.  Such reconsideration should 
take into account the Veteran's pain as 
well as whether "staged" ratings are 
appropriate.  DeLuca, supra; Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  If 
any of the benefits sought on appeal 
remain denied, the Veteran and her 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence received, and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


